    2:17-cv-02190-CSB-EIL # 89    Page 1 of 2                                      E-FILED
                                                          Friday, 24 April, 2020 03:08:25 PM
                                                               Clerk, U.S. District Court, ILCD


                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

  NICOLE PEPPERS,                               C.A. No. 2:17-cv-02190-CSB-EIL
               Plaintiff,

          v.

  CREDIT ONE BANK, N.A., GC
  SERVICES LIMITED PARTNERSHIP.
  and FIRST CONTACT, LLC a/k/a IQOR
  HOLDINGS, INC.,
               Defendants.




                             ORDER OF DISMISSAL

IT IS HEREBY ORDERED:

      THAT pursuant to the parties’ April 24, 2020 Stipulation of Dismissal, the

individual claims asserted by Plaintiff in Civil Action No. 2:17-cv-02190-CSB-EIL are

dismissed with prejudice; and

      THAT all parties shall bear their own attorneys’ fees and costs incurred in this

action.
   2:17-cv-02190-CSB-EIL # 89   Page 2 of 2


SO ORDERED THIS ______ day of ________________, 2020.




                                              ________________________________
                                              Honorable Colin Stirling Bruce
                                              United States District Judge
